DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/24/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “wherein the outer surface of the container has a reduced curvature where the profile of the container transitions from the side wall portion to the neck portion”, this is unclear. If the container has side wall which have no curvature (as shown in applicant’s figures) and transitions to a neck portion which is a narrow part of the container there would be an increase in curvature because there is a reduction from the sidewall to the narrower neck portion. For the purposes of examination examiner will take this to mean there is an increased curvature between the sidewall and neck in order to reduce the profile of the container.
Claims 2-17 and 19-20 are included in this rejection due to their dependencies.
Applicant argues that a reduced curvature is synonymous with a reduced radius of curvature. Examiner disagrees. A reduced radius produces a high curvature, and a longer radius produces a low curvature. Thus, if the container has a reduced radius at the transition from side wall to neck it has an increased curvature and as a reduced radius of curvature is not claimed the claim language is still unclear. As the sidewall transitions from zero curvature to the shoulder which has a curvature to the neck with zero curvature there is an increase in the curvature to create the shoulder portion of the container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 6,299,010 B1 in view of Corbett et al. US 8,430,262 B2, herein after referred to as Hsu and Corbett respectively.
Regarding claim 1 Hsu discloses a multi-parts container (Figs. 1-7), comprising: 
a first shell part (left most 60 wall sheet, Fig. 4) comprising a plurality of inter-connecting tabs (62 latch plate, Fig. 4) and slits (63 latch notches, Fig. 4) on a first edge as an extending portion of the first shell part; and 
a second shell part (right most 60, Fig. 4) comprising a plurality of inter-connecting features (61 latch recess, 62-63, and 64 latch projection, Fig. 4) on a second edge as an extending portion of the second shell part, wherein the second edge is connected with the first edge when the first shell part and the second shell part are connected to form the hollow body (Figs. 5 and 7); 
wherein when the plurality of inter-connecting tabs and slits on the first edge are engaged with the plurality of inter-connecting features on the second edge (Fig. 5), the engaged inter-connecting tabs are disposed in the interior hollow region of the hollow body (Fig. 7).
Hsu lacks wherein the shell parts are molded forming an interior hollow region, wherein the first molded shell part and the second molded shell part are each shaped to form a side wall portion and a neck portion of the container, wherein the outer surface of the container has a reduced curvature where the profile of the container transitions from the side wall portion to the neck portion, wherein the pitch or spacing of the inter-connecting tabs and slits and the inter-connecting features is less in the area of the reduced curvature as compared to an area away from the reduced curvature.
Corbett teaches a container (Fig. 10) with shell parts (2503 skeleton, two sides) that are molded forming an interior hollow region from a recycled paper pulp material (Col.6, lines 32-36) and shaped to form a side wall portion and a neck portion, wherein the outer surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell parts of Hsu with the hollow interior paper pulp molded shell parts as taught by Corbett as doing so is well known in the art and would yield predicable results, it would also simplify creating of the skeleton without the user having to fold the shell parts (Col. 6, line 49-50). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the first and second shell parts of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. § MPEP 2144.04 IV B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the spacing of the interconnecting tabs and slits so that the spacing of the interconnecting tabs and slits is less in the area of the curvature as compared to an area away from the reduced curvature. It would have been obvious to one having ordinary skill in the art to try as there is a limited number of predictable potential solutions, and is thus is not innovative but of ordinary skill and common sense. Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the spacing of the interconnecting tabs and slits, since applicant has not disclosed that the spacing of the interconnecting features solves any stated problem or is for any particular purpose and the disclosure shows the invention would perform equally as well with evenly spaced interconnecting features.
Regarding claim 2 Hsu as modified discloses the multi-parts container of claim 1, and further discloses wherein the first edge or the second edge comprises a curved segment (the portion of 63 where the slit transitions between the bottom of the slot and into the tab is rounded 
Regarding claim 3 Hsu as modified discloses the multi-parts container of claim 1, and further discloses wherein one or more of the plurality of inter- connecting tabs (62) and slits (63) are formed in a shoulder area of the multi-parts container (the upper most tab and slit on the first shell part near the reference numeral 64).
Regarding claim 6 Hsu as modified discloses the multi-parts container of claim 1, and further discloses wherein the inter-connecting features (61-64 on the right most 60, Fig. 4) comprises a plurality of tabs (62) and slits (63) that have the same size and shape as the inter-connecting tabs (62) and slits (63) on the first edge (Figs. 4 and 5).
Regarding claim 7 Hsu as modified discloses the multi-parts container of claim 1, and further discloses wherein the inter-connecting features comprises a plurality of slots (61 latch recess, Fig. 4).
Regarding claim 9 Hsu as modified discloses the multi-parts container of claim 1, and further discloses wherein the engaged inter-connecting tabs (62) are aligned to an inner surface of the container (Fig. 7).
Regarding claim 10 Hsu as modified discloses the multi-parts container of claim 9, and further discloses wherein the inner surface is a curved surface (Figs. 5 and 7).
Regarding claim 11 Hsu as modified discloses the multi-parts container of claim 1 and further discloses wherein the first molded shell part and the second molded shell part are formed from a recycled or biodegradable pulp material (Corbett Col. 6, lines 32-36).
Regarding claim 12 Hsu as modified discloses the multi-parts container of claim 11, and further discloses wherein the pulp material is selected from the group of wood pulp and paper pulp (Corbett Col.6, lines 32-36).
Regarding claim 13 Hsu as modified discloses the multi-parts container of claim 1 and further discloses wherein the first molded shell part (60) and the second molded shell (60) part is 100% recyclable (Corbett Col.6, lines 32-36).
Regarding claim 14 Hsu as modified discloses the multi-parts container of claim 1 and further discloses wherein the first molded shell part and the second molded shell part are first molded then cut to form the plurality of inter-connecting tabs and slits, or the inter- connecting features (Corbett Col. 7 lines 24-26).
Regarding claim 15 Hsu as modified discloses the multi-parts container of claim 1. Hsu lacks a fitment and a neck to support the fitment.
Corbett teaches a container with a fitment (230 neck flanges, Fig. 3) and a neck (130), the fitment (230) comprises one of more interlock features (330 flanges) that mate with one or more complementary feature at the neck (Col. 16, lines 1-4), and where a liner (210 liquid holding bag) is connected to the container by the fitment (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-part container of Hsu to include the fitment mechanism, neck, and liner as taught by Corbett as doing so is well known in the art and would yield predictable results. Additionally, the fitment, neck allow for the liner to be easily installed and removed to keep the container clean and also maintain a neat appearance (Col. 16, lines 6-9).
Regarding claim 16 Hsu as modified discloses the multi-parts container of claim 15, and further discloses wherein the fitment comprises one or more interlock features (flanges) configured to mate one or more complementary features (flanges) at the neck (Fig. 3).
Regarding claim 17 Hsu as modified discloses the multi-parts container of claim 15, and further discloses wherein a liner (210) is connected to the multi-parts container by the fitment (Figs. 3 and 6).
Regarding claim 18 Hsu discloses a container (Figs. 1-7), comprising: 

a second side (right most 60, Fig. 4) to be connected with the first side comprises a plurality of inter-connecting features (61 latch recess, 62-63, and 64 latch projection, Fig. 4) as an extending portion of the second side of the open hollow shell, and when the first side and the second side are jointed together, the plurality of interconnected tabs (Fig. 5-7) are disposed in an interior hollow region of the hollow shell (Fig. 7).
Hsu lacks wherein the shell parts are molded forming an interior hollow region, wherein the first molded shell part and the second molded shell part are each shaped to form a side wall portion and a neck portion of the container, wherein the outer surface of the container has a reduced curvature where the profile of the container transitions from the side wall portion to the neck portion, wherein the pitch or spacing of the inter-connecting tabs and slits and the inter-connecting features is less in the area of the reduced curvature as compared to an area away from the reduced curvature.
Corbett teaches a container (Fig. 10) with shell parts (2503 skeleton, two sides) that are molded forming an interior hollow region from a recycled paper pulp material (Col.6, lines 32-36) and shaped to form a side wall portion and a neck portion, wherein the outer surface of the container has a curvature where the profile of the container transitions from the side wall portion to the neck portion (Figs. 10 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell parts of Hsu with the hollow interior paper pulp molded shell parts as taught by Corbett as doing so is well known in the art and would yield predicable results, it would also simplify creating of the skeleton without the user having to fold the shell parts (Col. 6, line 49-50). It would have been an obvious matter of design choice to one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the spacing of the interconnecting tabs and slits so that the spacing of the interconnecting tabs and slits is less in the area of the curvature as compared to an area away from the reduced curvature. It would have been obvious to one having ordinary skill in the art to try as there is a limited number of predictable potential solutions, and is thus is not innovative but of ordinary skill and common sense. Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the spacing of the interconnecting tabs and slits, since applicant has not disclosed that the spacing of the interconnecting features solves any stated problem or is for any particular purpose and the discloses shows the invention would perform equally as well with evenly spaced interconnecting features.
Regarding claim 19 Hsu as modified discloses the container of claim 18 and further discloses wherein the first side or the second side comprises a curved profile (Corbett Fig. 12).
Regarding claim 20 Hsu as modified discloses the container of claim 18 and further discloses wherein the inter-connecting features comprises a plurality of D shaped slots or a plurality of inter-connecting tabs and slits (62 latch plate, 61 latch recess and 64 latch projection and slits 63, Fig. 4).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Corbett as applied to claim 1 above, and further in view of Ikeda US 6,315,123 B1.
Regarding claim 4 Hsu as modified discloses the multi-parts container of claim 1. Hsu is silent to the plurality of inter-connecting tabs and slits have varied shapes or sizes along the first edge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tabs and slits of Hsu to include various size and shapes as taught by Ikeda as doing so is well known in the art and would yield predicable results. Additionally, tabs of varied shapes and sizes will help prevent the container from becoming loosened or disengaged (Col. 1, lines 5-7).
Regarding claim 5 Hsu as modified discloses the multi-parts container of claim 1. Hsu is silent to a plurality of inter-connecting tabs and slits have varied spacing along the first edge.
Ikeda teaches plurality of inter-connecting tabs (60, 62, 64, 66 locking tabs, Fig. 1) and slits (slits created on the sides on each tab as they flex away from the shell) have varied spacing along the first edge (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tabs and slits of Hsu to include various spacing along the first edge as taught by Ikeda as doing so is well known in the art and would yield predicable results. Additionally, tabs of varied shapes and sizes will help prevent the container from becoming loosened or disengaged (Col. 1, lines 5-7).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Corbett as applied to claim 1 above, and further in view Allard US 3,306,520, herein after referred to as Allard.
Regarding claim 8 Hsu as modified discloses the multi-parts container of claim 7. Hsu is silent to the plurality of slots have a D shape.
Allard teaches a plurality of slots that are D shaped (Figs. 1, 2 and 4). 
Since Hsu discloses substantially all the limitations of the claim(s) except for D shape slots, it would have been an obvious matter of design choice to one having ordinary skill in the .

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues that “for a claim feature to be inherently disclosed in a prior art reference relied upon, the subject claim feature must necessarily be present in the reference relied upon”, as inherency is not relied upon in the rejection this is a moot point. Applicant argues that “one design choice versus another design choice must necessarily function in the same way”, as disclosed in the specification equally spaced interconnecting features and interconnecting features with less spacing at the shoulder portion (curved portion) both act to interconnect the first and second molded shell part as shown in at least Figs. 6 and 7. Thus, they function in the same way. Applicant’s paragraph [0059] recites “in some embodiments, the spacing or pitch of the inter-connecting features may be designed for the best performance and aesthetic effect” and “inter-connecting tab/slit feature may or may not be varied according to the curvature or contour of the container”. Thus, the disclosure does not say that the varied spacing is an improvement in comparison to the evenly spaced interconnecting features, only that it may be changed. Applicant argues that “not only does the reduced pitch or spacing…improve the performance and flexibility”, this is not stated in the specification as paragraph [0059] recites “the relatively smaller size and/or pitch of the inter-connecting features may provide flexibility”, it does not say that it does necessarily provide flexibility or that the flexibility is greater than a greater/even pitch between interconnecting features. Applicant argues that paragraph [0059] “clearly describes a functional difference and benefit ...with improved performance and aesthetics”, examiner disagrees. Paragraph [0059] describes features may be varied, may be may provide flexibility, it does not state that varied spacing or even spacing is an improvement over that other, just that they are options the user can choose from, which are design choices. Thus, applicant has not disclosed there is a criticality to the spacing of the inter-connecting features as it can change from uniform to non-uniform.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735